10-4213-ag
      Wang v. Holder
                                                                                      BIA
                                                                                   Hom, IJ
                                                                              A088 377 970
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
 ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
 DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
 ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
 ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Daniel Patrick Moynihan
 3   United States Courthouse, 500 Pearl Street, in the City of
 4   New York, on the 22nd day of November, two thousand eleven.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT A. KATZMANN,
 9            DENNY CHIN,
10                Circuit Judges.
11   ______________________________________
12
13   YU WANG WANG,
14                          Petitioner,
15
16                     v.                                    10-4213-ag
17                                                           NAC
18   ERIC H. HOLDER, JR., UNITED STATES
19   ATTORNEY GENERAL,
20                 Respondent.
21   ______________________________________
22
23   FOR PETITIONER:                 Lee Ratner, New York, New York
24
25   FOR RESPONDENT:                 Tony West, Assistant Attorney
26                                   General; Carl H. McIntyre, Jr.,
27                                   Assistant Director; Kate D. Balaban,
28                                   Office of Immigration Litigation,
29                                   United States Department of Justice,
30                                   Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DISMISSED in part, and DENIED in part.

 5       Yu Wang Wang, a native and citizen of China, seeks

 6   review of a September 28, 2010, order of the BIA affirming

 7   the July 14, 2008, decision of an Immigration Judge (“IJ”),

 8   which denied Wang’s application for asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Yuwang Wang, No. A088 377 970 (B.I.A. Sept.

11   28, 2010), aff’g No. A088 377 970 (Immig. Ct. N.Y. City July

12   14, 2008).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   both the IJ’s and the BIA’s opinions “for the sake of

16   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

17   2008) (per curiam).    The applicable standards of review are

18   well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

19   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20   Asylum – Pretermission

21       In pretermitting Wang’s asylum application as untimely,

22   the agency found that a receipt indicating that Wang stayed


                                     2
 1   in a hotel in China, dated March 2007, was insufficient

 2   evidence that his June 2007 asylum application was filed

 3   within one year of his entry into the United States.    The IJ

 4   found that this document was entitled to “very little

 5   evidentiary weight,” noting that the receipt was:

 6   (1) unauthenticated; (2) mailed to Wang after his arrival in

 7   the United States; and (3) a tax receipt reflecting a

 8   payment by the hotel to the tax bureau, which raised

 9   questions as to why Wang’s name was on the receipt and how

10   he was able to obtain it.   Wang argues that the IJ erred in

11   requiring authentication for the receipt because it is not

12   an official document but was “issued by a private business.”

13   Because this argument does not raise a question of law, as

14   it turns on the factual nature of the document, it is

15   outside the statutory ambit of our review.   8 U.S.C.

16   §§ 1158(a)(2)(B), 1252(a)(2)(D); Gui Yin Liu v. INS, 508

17   F.3d 716, 720 (2d Cir. 2007) (per curiam).   Accordingly, the

18   petition is dismissed as to the denial of asylum.

19   Withholding of Removal

20       The agency’s adverse credibility determination is

21   supported by substantial evidence.   Wang’s argument that the

22   determination was based on speculation and conjecture is


                                   3
 1   unavailing.   The IJ found implausible Wang’s assertion that

 2   although he publicly expressed his anger about China’s

 3   family planning policy many times between 1997 and 2006, he

 4   was not arrested or even confronted by the authorities until

 5   2006.   Given Wang’s testimony that he spoke out against the

 6   government in the crowded center of his village on many

 7   occasions between 1997 and 2006, and his explanation that he

 8   was not confronted by the authorities because no one

 9   reported him, the IJ reasonably concluded that the testimony

10   was implausible when “viewed in the light of common sense

11   and ordinary experience.”   Siewe v. Gonzales, 480 F.3d 160,

12   168-69 (2d Cir. 2007).   The IJ also reasonably relied on

13   Wang’s failure to provide a detailed description of what he

14   said when allegedly condemning China’s family planning

15   policy, as the record supports the IJ’s observation that

16   Wang “gave very little in the way of details and specifics

17   as to what he expressed in opposition to the [family

18   planning] policy” other than “express[ing] anger and

19   curs[ing] the cadres.”   See Jin Shui Qiu v. Ashcroft, 329

20   F.3d 140, 152 (2d Cir. 2003), overruled in part on other

21   grounds by Shi Liang Lin v. U.S. Dept. of Justice, 494 F.3d

22   296, 305 (2d Cir. 2007) (en banc).

23

                                   4
 1       In finding Wang not credible, the agency further relied

 2   on two inconsistencies in his testimony.    Wang testified

 3   that he feared returning to China because he had “violated

 4   [the] family planning policy.”   As the IJ noted, however,

 5   according to Wang’s earlier testimony, he did not violate

 6   the policy, but waited the required four years after the

 7   birth of his first child and was permitted by the family

 8   planning authorities to have a second child.    The IJ also

 9   found that Wang was inconsistent as to the number of hours

10   he was held in detention, observing that although Wang

11   testified that he was taken into custody about 14 hours

12   before his release, he also stated that he was detained

13   “[a]bout a little over ten hours.”   Although minor, this

14   inconsistency is supported by the record.     See Siewe v.

15   Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where there are

16   two permissible views of the evidence, the factfinder’s

17   choice between them cannot be clearly erroneous.”) (quoting

18   Anderson v. Bessemer City, 470 U.S. 564, 574 (1985)).

19       Having found Wang not credible, the IJ reasonably noted

20   Wang’s lack of corroborative evidence.     See Biao Yang v.

21   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).    Although Wang

22   argues that the IJ erred in giving little weight to a letter


                                  5
 1   from his wife, we have recognized that the weight afforded

 2   to the applicant’s evidence in immigration proceedings lies

 3   largely within the discretion of the IJ.     See Xiao Ji Chen

 4   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006);

 5   Matter of H-L-H-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010).

 6   In sum, the IJ’s reasonable findings of implausibility,

 7   inconsistencies, vagueness, and lack of corroboration, taken

 8   together, adequately support the agency’s adverse

 9   credibility determination.   See Xiu Xia Lin v. Mukasey, 534

10   F.3d 162, 167 (2d Cir. 2008) (per curiam).

11       For the foregoing reasons, the petition for review is

12   DISMISSED in part, and DENIED in part.     As we have completed

13   our review, any stay of removal that the Court previously

14   granted in this petition is VACATED, and any pending motion

15   for a stay of removal in this petition is DISMISSED as moot.

16   Any pending request for oral argument in this petition is

17   DENIED in accordance with Federal Rule of Appellate

18   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

19                                FOR THE COURT:
20                                Catherine O’Hagan Wolfe, Clerk
21
22




                                    6